ORDER
On September 16, 1988 two Petitions for Disciplinary action were filed against respondent arising from complaints received in the Office of Disciplinary Counsel. On November 29 and December 13, 1988 hearings were held on the above petitions before a Hearing Panel of the Disciplinary Board.
On December 13, 1988 pursuant to our Rule 42-13, respondent filed an Affidavit with this Court’s Disciplinary Board setting forth that he was aware of the charges pending against him, that he cannot successfully defend himself against such charges, and, consequently, that he freely and voluntarily consents to disbarment and he is fully aware of the implications of submitting his consent. On January 25, 1989, Disciplinary Counsel filed respon*807dent’s Affidavit with the court together with a Petition requesting that we order respondent’s disbarment on consent.
On February 3, 1989, this Court suspended respondent from the practice of law until further order and directed the Disciplinary Board to continue the hearings, prepare findings of fact and render decisions for consideration of the court.
On March 1, 1989 respondent pleaded nolo contendere to criminal charges, arising from the above complaints, and was sentenced to five (5) years with five (5) months to serve and four (4) years and seven (7) months on probation.
On July 26, 1989 the Disciplinary Board filed its decision and recommendations.
Upon review of respondent’s Affidavit, Counsel’s petition and the Board’s decision and recommendation following hearings, and after careful consideration of all the factors involved, we deem such an order appropriate.
Accordingly, pursuant to Supreme Court Rule 42-13, it is hereby ordered that respondent, Terrence P. Traudt, be and he hereby is disbarred on consent from engaging in the practice of law.
KELLEHER, J., did not participate.